DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/17/2020. Claims 1, 4-10, and 20-29 are pending in the current office action. Claims 1, 4-5, 7-8, and 9 have been amended by the applicant and claims 21-29 are new claims. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Adami et al. (US 2006/001431 A1). 
Regarding claim 1, Adami discloses an electrochemical sensor for potentiometric measurements in a measurement medium (measuring probe for potentiometric measurements by immersion in a measurement medium [abstract; Para. 0027; Fig. 1]), comprising:
a sensor head (fused header 22 and upper closure part 32 make up the upper end “sensor head” of the sensor [Paras. 0029, 0031; Fig. 1]);
a sensing electrode comprising a sensing electrode shaft (first conductor element 20 is disposed inside of central chamber 8 [Para. 0029; Fig. 1]);
a longitudinal sensor body, having a proximal end thereof attached to the sensor head (a tubular housing 2 forms the sensor body and has a proximal end that is attached to the upper end of the sensor including the fused header 22 and upper closure part 32 [Para. 0027; Fig. 1]), and having a protective metallic outer shaft that surrounds the sensing electrode shaft to define an annular space therebetween (electrically conductive coating 14 disposed on the outside of the ring chamber 10 of the tubular housing 2 “sensor body” wherein the conductive coating 14 includes an adhesion-enhancing layer made of titanium “metallic”, wherein an annular space (see element 28) is formed between the central chamber 8 “sensing electrode shaft” and the electrically conductive coating 14 “metallic outer shaft” [Paras. 0016, 0027, 0038; Claim 9; Fig. 1; Note: the electrically conductive coating 14 is coated onto the ring chamber 10/housing 2 and thus meets the limitation of a “metallic outer shaft”; the material would 
a reference electrode comprising a reference element (second half-cell element configured as a reference electrode accommodated in the chamber 10 that comprises a second conductor element 30 [Paras. 0027-0031; Fig. 1]), a reference electrolyte ([reference electrolyte solution 28 [Para. 0031; Fig. 1]), and a liquid junction that is positioned between the reference electrode and the measurement medium to establish electrolytic contact between the reference electrolyte and the measurement medium (diaphragm 24 is a liquid junction between the reference electrolyte solution 28 and the measuring medium 6 wherein the diaphragm 24 is located between the second conductor element 30 “reference electrode” and the measuring medium 6 [Para. 0027-0031; Fig. 1]), the reference electrode contained in the annular space (the second conductor element 30 “reference electrode” is positioned in the “annular space” between the central chamber 8 and the electrically conductive coating 14 [Paras. 0027-0031; Fig. 1]); and
a sensor sleeve (ring chamber 10 of the tubular housing 2 [Paras. 0027-0031; Fig. 1]), configured as a polymeric flexible tube-like structure over which the metallic outer shaft is disposed (the ring chamber 10 of the tubular housing 2 is formed as a polymeric material wherein the electrically conductive coating 14 “metallic outer shaft” is provided over the polymeric ring chamber 10 and thus meets the limitation of being a “flexible tube-like structure over which the 
Regarding claim 7, Adami further discloses wherein the protective metallic outer shaft is formed of a metallic material comprises at least one of: titanium (the housing 2/ring chamber 10 is coated with an adhesion-enhancing layer as part of the electrically conductive coating 14 wherein the adhesion-enhancing layer is preferably made of titanium [Paras. 0016, 0038; Claim 9]). 
Regarding claim 10
a sensitive membrane disposed at a distal end of the sensing electrode shaft for immersion in the measurement medium (convexly rounded pH glass membrane 16 located at the distal end of the central chamber 8 that is immersed in the measuring medium 6 [Paras. 0027-0029; Fig. 1]);
an inner electrolyte disposed within the sensing electrode shaft (inner buffer solution 18 is disposed within the central chamber 8 [Para. 0029; Fig. 1]);
a lead-off element disposed within the inner electrolyte (first conductor element 20 is disposed within the inner buffer solution 18 [Para. 0029; Fig. 1]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4-6, 8-9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adami, as applied to claim 1 above, and further in view of Bower et al. (US 2011/0048971 A1). 
Regarding claims 4-5 and 20, Adami discloses the limitations of claim 1 including wherein the sensor sleeve is formed of a polymer material as discussed previously [Para. 0027]. 
Adami is silent on the type of polymer material and thus fails to explicitly disclose wherein “the polymeric tube-like structure comprises a fluoropolymer, of instant claim 4, wherein the polymeric tube-like structure comprises polyether ether ketone (PEEK), of instant claim 5, and wherein the fluoropolymer is selected from the group consisting of: polyvinylidene fluoride, perfluoroalkoxy alkane, polymeric perfluoroether, fluorinated claim 20.
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the sensor housing/body 62 is formed of a relatively rugged plastic tube wherein suitable plastics may include structurally rugged chemically inert materials such as polyetheretherketone (PEEK) or Kynar (PVDF) [Para. 0042; Fig. 3; note: PVDF is the abbreviation for polyvinylidene fluoride, a fluoropolymer]. Bower further teaches that while glass has advantages such as transparency, inertness and low cost, it suffers from fragility when fabricating sensors of relatively long lengths while these polymeric materials may provide the desired resistance to breakage while also providing sufficient structural rigidity to protect the relatively fragile interior components from damage during use [Para. 0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generic polymer material disclosed by Adami that forms the tubular housing 2/ring chamber 10 with a rugged chemically inert polymer such as polyvinylidene difluoride (PVDF), of instant claim 4 and claim 20, or polyetheretherketone (PEEK), of instant claim 5, because Bower teaches that such materials are suitable for forming the body of a pH sensor and provide the desired resistance to breakage while also providing sufficient structural rigidity to protect the relatively fragile interior components from damage during use [Para. 0042]. The simple substitution of one known element (i.e., generic polymer housing material) for another (i.e., PVDF or PEEK) is likely to be obvious when predictable results are achieved (i.e., forms the body of a potentiometric pH sensor) [MPEP § 2143(B)]. Furthermore, the 
Regarding claim 6, Adami discloses the limitations of claim 1 as discussed previously.
Adami is silent on a support structure for supporting the ring chamber and thus fails to explicitly disclose wherein the device is “further comprising a support structure, positioned to support the sensor sleeve”, of claim 6.
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the polymeric sensor housing/body 62 is fitted with a distal process seal 84 “support structure” that is fabricated from a plastic, elastomeric, or other suitable electrically non-conductive and chemically inert resilient material with good mechanical and chemical properties [Para. 0036]. Bower teaches that the distal process seal 84 is disposed at the distal end of the housing 62 and accommodates the pH sensitive membrane 66, porous member 74 (liquid junction) and enables direct contact of these elements with the test fluid 6 [Para. 0040]. Bower further teaches that the use of the substantially flat pH sensitive membrane 66 positioned flush with the process seal 84, combined with a body 62 fabricated from a polymer (PEEK) provides for an especially robust sensor [Para. 0043] and that the process seal 84 hole may be used for filling the electrolyte chamber with electrolyte before inserting the liquid junction and also enables for the replacement of the liquid junction if it becomes clogged [Para. 0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Adami to include a distal process seal “support structure” at the distal end of the ring chamber and to form a flat 
Regarding claim 8, Adami discloses the limitations of claim 1 as discussed previously. Adami further discloses wherein the sensing electrode comprises a sensitive membrane located at a distal end of the sensing electrode shaft, of instant claim 8 (central chamber 8 “sensing electrode shaft” and a convexly rounded pH glass membrane 16 located at the distal end of the central chamber 8 that is immersed in the measuring medium 6 [Paras. 0027-0029; Fig. 1]).
Adami is silent on a protective cage and thus fails to explicitly disclose “a protective cage, formed as part of the protective metallic outer shaft at the distal end of the sensing electrode shaft to protect the sensitive membrane”, of instant claim 8. 
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the polymeric sensor housing/body 62 is fitted with a distal process seal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring chamber 10 and conductive coating 14 of the sensor disclosed by Adami to further include protective fluting “a protective cage” because Bower teaches that such protective fluting can be used to protect the glass membrane against damage or breakage to provide for a more robust sensor [Para. 0043]. Furthermore, the claimed limitations are obvious because all the claimed elements (i.e., protective fluting for a pH sensor) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a robust potentiometric pH sensor that comprises a protective fluting to protect the glass membrane) (MPEP 2143(A)). 
Regarding claim 9, Adami discloses the limitations of claim 1 as outlined above. 
Adami is silent on a temperature probe and thus fails to explicitly teach the sensor further comprising “a temperature sensor for measuring the temperature of the measurement medium”, of instant claim 9.
Bower discloses a modular electrochemical potentiometric pH sensor [Para, 0005] wherein the device further includes a temperature sensor assembly 76 disposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the potentiometric sensor of Adami to include a temperature sensor assembly because Bower teaches that such assembly disposed within the housing and in close thermal coupling with the test fluid enables for the temperature detection of the test solution [Paras. 0025, 0028, 0035]. Furthermore, the claimed limitations are obvious because all the claimed elements (e.g., pH sensor disclosed by Adami and a temperature sensor assembly disclosed by Bower) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a pH sensor with an integrated temperature sensing assembly for measuring the test fluid temperature during analysis (MPEP 2143(A)). 

Allowable Subject Matter
Claims 21-29 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 21 with particular attention to the limitation “a sensor sleeve, 
The closest prior art of record is considered to be Adami et al. (US 2006/001431 A1). 
Adami discloses (as indicated above with respect to the rejection of claim 1 and repeated below for clarity of the record) an electrochemical sensor [abstract; Para. 0027; Fig. 1], comprising: a sensor head (fused header 22 and upper closure part 32 make up the upper end “sensor head” of the sensor [Paras. 0029, 0031; Fig. 1]); a sensing electrode comprising a sensing electrode shaft (first conductor element 20 is disposed inside of central chamber 8 [Para. 0029; Fig. 1]); a longitudinal sensor body, having a proximal end thereof attached to the sensor head (a tubular housing 2 forms the sensor body and has a proximal end that is attached to the upper end of the sensor including the fused header 22 and upper closure part 32 [Para. 0027; Fig. 1]), and having a metallic outer shaft that surrounds the sensing electrode shaft to define an annular space therebetween (electrically conductive coating 14 disposed on the outside of the ring chamber 10 of the tubular housing 2 “sensor body” wherein the conductive coating 14 includes an adhesion-enhancing layer made of titanium “metallic”, wherein an annular space (see element 28) is formed between the central chamber 8 “sensing electrode shaft” and the electrically conductive coating 14 “metallic outer shaft” [Paras. 0016, 0027, 0038; Claim 9; Fig. 1]); a reference electrode comprising a reference 
Adami, however, fails to teach a sensor sleeve that is formed as a polymeric coating on an inner surface of the protective metallic outer shaft. Adami teaches a ring chamber 10 of the tubular housing that may be a polymer, but the entire ring chamber is polymer and thus forms the structure of the sensor. Although the ring chamber 10 does have a metallic outer coating 14 equivalent to the “protective metallic outer shaft”, such metallic coating is itself a thin coating of metal that provides a faraday cage protection [Paras. 0010]. Adami therefore teaches wherein the ring chamber 10 is a polymer housing with a thin coating of metal, which is the opposite configuration as that claimed wherein the outer shaft is the structural support with a “polymeric coating on an inner surface” such that the sensor sleeve is “electrically isolating to provide an electric insulation between the reference electrolyte and the metallic outer shaft”. The claim claim 21). 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 21. Claims 22-29 are dependent from or otherwise include the limitations of claim 21 and are allowable for the same reasons above. 

Response to Arguments
Applicant's arguments/amendments filed 01/17/2020 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 8-11, filed 11/17/2020, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 8 that “Reference to the electrically conductive coating, at paragraph 0038, indicates thicknesses in the range of 5 to 20 nm, although there is a mention of use of a platinum coating as thick as 200 nm 
Examiner’s Response #1
Examiner respectfully disagrees. Regarding Applicant’s argument that the metallic coating of Adami is not equivalent to the instantly claimed “metallic outer shaft” because the thicknesses of the coating of Adami “can hardly be considered shafts”, this argument is no persuasive. As stated previously, the 200nm thick layer of platinum coating in addition to a 5-20nm thick titanium adhesion layer [Para. 0038] would provide at least some level of protection to breakage as compared to a polymeric tube 10 that did not have the additional metallic coating. The polymeric tube 10 is shaped as a shaft and thus the metallic coating 14 would also be shaft shaped when coated along the exterior as clearly shown in Fig. 1. The Office holds the position that 1) the teachings of Adami meet the limitations of the “protective metallic outer shaft”, 2) the claims do not require any level of “protective properties” and thus any level of physical or electrical protection is sufficient to read upon the limitations, 3) a thickness of 200nm Pt, plus an additional 5-20nm thickness of Ti adhesive layer would inherently provide some level of physical protection, and 4) Adami also teaches wherein the coating 14 can act as a Faraday cage and thus would also provide at least some level of electrical “protection” from external electric fields that may affect the sensor accuracy [Paras. 0010, 0035]. 


Applicant’s Argument #2
Applicant argues at various places on Pgs. 8-10 that the Bower ‘971 refers to the structure of Adami ‘431 as a glass pH electrode rather than a polymeric material. 
Examiner's Response #2
Examiner agrees that Adami indeed teaches a pH electrode that is made of glass. However, Adami also teaches wherein the electrode housing is formed of a polymer as expressly taught in Para. 0027. The fact that Bowers refers to the electrode as a glass pH electrode does not dispute the fact that Adami expressly teaches that the electrode can be either glass or polymer. A secondary reference that refers to one embodiment certainly doesn’t eliminate all other embodiments from consideration. Adami clearly teaches the housing 2 as polymer in Para. 0027.


Applicant’s Argument #3
Applicant argues on Pgs. 10-11 that “It is also important to note that the "metallic outer shaft" claimed in claim 1 does not perform any function as a sensor. It is provided for structural reasons. The very thin metallic coating described by Adami '431, by contrast, is taught as being a functional sensor (it "functions as an additional electrode 12," according to paragraph 0027). It is not taught as providing "robustness" and “In claim 1, the "protective metallic outer shaft is a feature of the "longitudinal sensor body" and the "sensor sleeve," as 
Examiner's Response #3
Examiner respectfully disagrees. The fact that Adami discloses wherein the electrically conductive layer 14 is further used as an additional electrode or as a faraday cage does not preclude it from being interpreted as the “protective metallic outer shaft”. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Catalano et al. (US 2003/0178305 A1) disclose a pH glass membrane sensor wherein the sensor includes a non-metallic ground of electrically conductive polymer that is bonded to the non-conductive polymer tube. Grubb (US 3671414 A) discloses a metal tube electrode with a heat shrinkable polymeric tube that fits over the metal tube. Hettiarachchi et al. (US 5,571,394 A) disclose a stainless steel tube that is covered with a protective sleeve that is formed of a Kovar material that comprises a metal alloy. Tower et al. (US 2014/0090978 A1) disclose a potentiometric sensor that includes an electrically non-conductive outer jacket that is spaced apart from and covers electrically conductive tubes at opposite ends of the non-conductive outer jacket. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Examiner, Art Unit 1795     

/MARIS R KESSEL/Primary Examiner, Art Unit 1795